DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 5-6, 11-14, 17-18, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/27/2022.
Applicant's election with traverse of Group II in the reply filed on 06/27/2022 is acknowledged.  The traversal is on the ground(s) that Group III is similar to the elected invention of Group II.  This is not found persuasive because a unity of invention restriction is due to shared technical features not being patentably distinct and not a search burden. As applicant has stated, the two groups have shared technical features which are not patentably distinct based upon the existing prior art and therefore the restriction is being maintained. No rejoinder has been conducted at this time.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 3, 15, 16 are objected to because of the following informalities:  Claim 3 recites “the water retarding basis disposed at the bottom edge” which should be revised to read --the water retarding basin disposed at the bottom edge--. Claim 15 recites “located at at least one of the planting regions”. The phrase “at at” should be replaced with --at--, Claim 16 recites “the fin protection soil from move out” which should be revised to read --the fin protecting soil from moving out--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the spur" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant should properly introduce this element by revising to recite -- a spur -- . Examiner has interpreted that the spur is “the lowest part of the planting panel” as described in page 9 lines 28-29 of the specifications.
Claim 20 is similarly rejected due to dependency on claim 19.
Claim 21 recites the limitation “the first and second spurs”. There is insufficient antecedent basis for this limitation in the claim. Applicant should properly introduce this element by revising to recite -- a first and a second spur -- . Examiner has interpreted that the spur is “the lowest part of the planting panel” as described in page 9 lines 28-29 of the specifications. Similarly, Examiner has interpreted the first spur is the lowest part of the first planting panel, and that the second spur is the lowest part of the second planting panel. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 8683744 B2) and Xiao (CN 105850555 A).
Regarding claim 3: Chang discloses a multiple level vertical garden planting panel (abstract) comprising: a back panel (103); first and second side panels (101,102) extending outward from the back panel; a plurality of front panels (16, Fig. 3) each of the plurality of front panels disposed with a top edge and a bottom edge generally parallel with the back panel (Fig. 1 & 2), the top edge spaced a first distance from the back panel that is greater than a second distance of the bottom edge from the back panel (Best seen in Fig. 2); an upper hole (opening at top) defined by a top edge of an upper one of the plurality of front panels, an upper edge of the first and second side panels, and the back panel (Fig. 1), the upper hole having a first cross-sectional area, the upper hole and the bottom edge of one of the plurality of panels and a top edge of an adjacent one of the plurality of front panels each defining planting regions (Fig. 4), each of the planting regions aligned vertically (Fig. 4); a lower hole (200) defined by a bottom edge of a lowest one of the plurality of front panels, the first and second side panels and the back panel, the lower hole having a second cross-sectional area less than the first cross-sectional area (Fig. 2); a plurality of side holes (14) at opposing locations in each of the first and second side panels for each of the planting regions; a water retarding basin (13) operable for water collection and to delay the speed of water flow, the water retarding basis disposed at the bottom edge of each of the plurality of front panels (Figs. 1 & 2).
Chang fails to teach reducing a size of an outlet of each of the planting regions with a shelf having one or more holes formed therethrough.
However, Xiao teaches reducing a size of an outlet of each of the planting regions with a shelf (19) having one or more holes formed therethrough (Fig. 6) (Placing Xiao’ stop 19 within Chang’s aperture 200 would meet this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the planter as disclosed by Chang with the stop as taught by Xiao so as to filter any residue from going out of the top planter to the lower planters. 
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Modified Chang further teaches one or more partition walls (24) disposed inside one or more of the planting regions (Fig. 2).
Modified Chang fails to teach extending from the front panel to the back panel, the one or more partition walls forming two or more planting holes; and an opening in each of the one or more partition walls, the opening providing fluid communication between each of the two or more planting holes.
However Xiao teaches extending from the front panel to the back panel, the one or more partition walls forming two or more planting holes (As seen in Fig. 10); and an opening in each of the one or more partition walls (Holes seen in walls, Fig. 10), the opening providing fluid communication between each of the two or more planting holes (The holes could be used to provide fluid communication, therefore this limitation is met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the partition wall as disclosed by modified Chang with the partition wall as taught by Xiao so as to form more planting compartments and potentially allow the user to grow different kinds of plants in the same planter. 
Regarding claim 16: the modified reference teaches the limitations of claim 3 as shown above.
Chang further teaches a fin extending downward from the lower edge of at least one of the front panels (wall of water tank 2 extending downwards, seen in Figs. 1 & 2), the fin protecting soil from move out of planting region.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Xiao as applied to claim 3 above, and further in view of Liu (CN 206165287 U, provided by applicant in IDS dated 09/30/2020).
Regarding claim 15: the modified reference teaches the limitations of claim 3 as shown above.
Modified Chang fails to teach a side hole in at least one of the first and second of side panels, located at at least one of the planting regions, the side hole configured to connect to a drainage pipe.
However, Liu teaches a side hole in at least one of the first and second of side panels (Figs. 2 & 4), located at at least one of the planting regions, the side hole configured to connect to a drainage pipe (5, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the planter as disclosed by modified Chang with the side holes as taught by Liu so as to a drainage pipe to connect between the planters, allowing for the water in one planter to be transferred to the adjacent planters in the same row. 
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Xiao as applied to claims 3 and 4 above, and further in view of Chang (US 8250804 B2, hereinafter Chang ‘0804).
Regarding claim 19: the modified reference teaches the limitations of claim 3 as shown above.
Modified Chang fails to teach a screen box having an upper hole connecting to the spur, the screen box having a plurality of drainage holes through a bottom portion thereof.
However, Chang ‘0804 teaches a screen box (40) having an upper hole (Fig. 5) connecting to the spur (Fig. 8), the screen box having a plurality of drainage holes through a bottom portion thereof (Col 4 lines 8-13, “The plant pots 30 each may further include a perforated tray 40 disposed or engaged into the inner portion or the inner chamber of the plant pot 30 (FIGS. 5 and 8-9) for supporting the soil above the perforated tray 40 and for allowing the water to flow into the space formed between the perforated tray 40 and the bottom or lower portion of the plant pot 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the planters as disclosed by modified Chang with the screens as taught by Chang ‘0804 so as to prevent residue and other undesired material from being transferred from an upper planter to a lower planter. 
Regarding claim 20: the modified reference teaches the limitations of claim 19 as shown above.
Modified Chang further teaches a water box (2) comprising side members extending from a base member to form an upper hole, the upper hole connecting to one of the spur (201) or the screen box, wherein opposite sides of the water box has holes (21,22) for connecting pipe thereto (Fig. 4).
Regarding claim 21: the modified reference teaches the limitations of claim 4 as shown above.
Modified Chang fails to teach a screen box having an upper hole connecting to the first and second spurs, the screen box having a plurality of drainage holes through a bottom portion thereof.
However, Chang ‘0804 teaches a screen box (40) having an upper hole (Fig. 5) connecting to the first and second spurs (Fig. 8), the screen box having a plurality of drainage holes through a bottom portion thereof (Col 4 lines 8-13, “The plant pots 30 each may further include a perforated tray 40 disposed or engaged into the inner portion or the inner chamber of the plant pot 30 (FIGS. 5 and 8-9) for supporting the soil above the perforated tray 40 and for allowing the water to flow into the space formed between the perforated tray 40 and the bottom or lower portion of the plant pot 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the planters as disclosed by modified Chang with the screens as taught by Chang ‘0804 so as to prevent residue and other undesired material from being transferred from an upper planter to a lower planter. 
Regarding claim 22: the modified reference teaches the limitations of claim 20 as shown above.
Modified Chang further teaches a water box (2) comprising side members extending from a base member to form an upper hole, the upper hole connecting to one of the first and second spurs (201) or the screen box, wherein opposite sides of the water box has holes (21,22) for connecting pipe thereto (Fig. 4).
Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20110258925 A1) in view of Xiao (CN 105850555 A).
Regarding claim 3: Baker discloses a multiple level vertical garden planting panel comprising: a back panel (back of 12); first and second side panels extending outward from the back panel (Fig. 1); a plurality of front panels (front of 26,28,30,32), each of the plurality of front panels disposed with a top edge and a bottom edge generally parallel with the back panel (Fig. 4), the top edge spaced a first distance from the back panel that is greater than a second distance of the bottom edge from the back panel (Fig. 4); an upper hole defined by a top edge of an upper one of the plurality of front panels, an upper edge of the first and second side panels, and the back panel (Fig. 3), the upper hole having a first cross-sectional area, the upper hole and the bottom edge of one of the plurality of panels and a top edge of an adjacent one of the plurality of front panels each defining planting regions (abstract), each of the planting regions aligned vertically (Fig. 1); a lower hole (88) defined by a bottom edge of a lowest one of the plurality of front panels, the first and second side panels and the back panel, the lower hole having a second cross-sectional area less than the first cross-sectional area (Fig. 4); a plurality of side holes (54,56,58,60) at opposing locations in each of the first and second side panels for each of the planting regions; reducing a size of an outlet of each of the planting regions with a shelf (grate 80) having one or more holes formed therethrough.
Baker fails to disclose a water retarding basin operable for water collection and to delay the speed of water flow, the water retarding basis disposed at the bottom edge of each of the plurality of front panels.
However, Xiao teaches a water retarding basin (1) operable for water collection and to delay the speed of water flow, the water retarding basis disposed at the bottom edge of each of the plurality of front panels (4).

    PNG
    media_image1.png
    504
    382
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vertical planter system as disclosed by Baker with the water retention bottom plates as taught by Xiao so as to provide sufficient amount of water for optimal growth of the plants. 
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Modified Baker fails to teach further comprising: one or more partition walls disposed inside one or more of the planting regions, extending from the front panel to the back panel, the one or more partition walls forming two or more planting holes; and an opening in each of the one or more partition walls, the opening providing fluid communication between each of the two or more planting holes.
However, Xiao teaches one or more partition walls (Fig. 10) disposed inside one or more of the planting regions,  extending from the front panel to the back panel, the one or more partition walls forming two or more planting holes (As seen in Fig. 10); and an opening in each of the one or more partition walls (Holes seen in walls, Fig. 10), the opening providing fluid communication between each of the two or more planting holes (The holes could be used to provide fluid communication, therefore this limitation is met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the partition wall as disclosed by modified Baker with the partition wall as taught by Xiao so as to form more planting compartments and potentially allow the user to grow different kinds of plants in the same planter.
Regarding claim 15: the modified reference teaches the limitations of claim 3 as shown above.
Modified Baker further teaches a side hole (54,56,58,60) in at least one of the first and second of side panels (Fig. 3), located at at least one of the planting regions, the side hole configured to connect to a drainage pipe (connecting pipes 64,66. Applicant’s drainage pipes are not properly introduced due to the “configured to” language).
Claims 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Xiao as applied to claims 3 and 4 above, and further in view of Chang (US 8683744 B2).
Regarding claim 16: the modified reference teaches the limitations of claim 3 as shown above.
Modified Baker fails to teach a fin extending downward from the lower edge of at least one of the front panels, the fin protecting soil from move out of planting region.
However Chang teaches a fin extending downward from the lower edge of at least one of the front panels (wall of water tank 2 extending downwards, seen in Figs. 1 & 2), the fin protecting soil from move out of planting region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vertical planting systems as disclosed by modified Baker with the extending fin portion as taught by Chang so as to retain soil within the planters therefore providing enough nutrients to the plants for optimal growth. 
Regarding claim 22: the modified reference teaches the limitations of claim 4 as shown above.
Modified Baker fails to teach a water box comprising side members extending from a base member to form an upper hole, the upper hole connecting to one of the first and second spurs or the screen box, wherein opposite sides of the water box has holes for connecting pipe thereto.
However, Chang teaches a water box (2) comprising side members extending from a base member to form an upper hole, the upper hole connecting to one of the first and second spurs (201) or the screen box, wherein opposite sides of the water box has holes (21,22) for connecting pipe thereto (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vertical planters as disclosed by modified Baker with the water container as taught by Chang so as to provide sufficient amount of water to the plants therefore increasing the likelihood of optimal growth conditions. 
Claims 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Xiao as applied to claims 3 and 4 above, and further in view of Chang (US 8250804 B2, hereinafter Chang 0804).
Regarding claim 19: the modified reference teaches the limitations of claim 3 as shown above.
Modified Baker fails to teach a screen box having an upper hole connecting to the spur, the screen box having a plurality of drainage holes through a bottom portion thereof.
However, Chang 0804 teaches a screen box (40) having an upper hole (Fig. 5) connecting to the spur (Fig. 8), the screen box having a plurality of drainage holes through a bottom portion thereof (Col 4 lines 8-13, “The plant pots 30 each may further include a perforated tray 40 disposed or engaged into the inner portion or the inner chamber of the plant pot 30 (FIGS. 5 and 8-9) for supporting the soil above the perforated tray 40 and for allowing the water to flow into the space formed between the perforated tray 40 and the bottom or lower portion of the plant pot 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the planters as disclosed by modified Bakers with the screens as taught by Chang ‘0804 so as to prevent residue and other undesired material from being transferred from an upper planter to a lower planter.
Regarding claim 21: the modified reference teaches the limitations of claim 4 as shown above.
Modified baker fails to teach a screen box (5) having an upper hole connecting to the first and second spurs, the screen box having a plurality of drainage holes through a bottom portion thereof.
However, Chang 0804 teaches a screen box (40) having an upper hole (Fig. 5) connecting to the first and second spurs (Fig. 8), the screen box having a plurality of drainage holes through a bottom portion thereof (Col 4 lines 8-13, “The plant pots 30 each may further include a perforated tray 40 disposed or engaged into the inner portion or the inner chamber of the plant pot 30 (FIGS. 5 and 8-9) for supporting the soil above the perforated tray 40 and for allowing the water to flow into the space formed between the perforated tray 40 and the bottom or lower portion of the plant pot 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the planters as disclosed by modified Baker with the screens as taught by Chang ‘0804 so as to prevent residue and other undesired material from being transferred from an upper planter to a lower planter.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Xiao and Chang 0804 as applied to claim 19 above, and further in view of Chang (US 8683744 B2).
Regarding claim 20: the modified reference teaches the limitations of claim 19 as shown above.
Modified Baker fails to teach a water box comprising side members extending from a base member to form an upper hole, the upper hole connecting to one of the spur or the screen box, wherein opposite sides of the water box has holes for connecting pipe thereto.
However, Chang teaches a water box (2) comprising side members extending from a base member to form an upper hole, the upper hole connecting to one of the spur (201) or the screen box, wherein opposite sides of the water box has holes (21,22) for connecting pipe thereto (Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vertical planters as disclosed by modified Baker with the water container as taught by Chang so as to provide sufficient amount of water to the plants therefore increasing the likelihood of optimal growth conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record has similar elements of applicant’s invention, particularly the growing of plants in rows, stacked, nest or interlocked configurations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649